Citation Nr: 1415504	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk





INTRODUCTION

The Veteran served on active duty from April to July 1991 and from February 2003 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied entitlement to service connection for major depressive disorder.

The Board last remanded the claim in November 2013 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in November 2013 in order to obtain an adequate VA examination and opinion.  The Remand explained why a September 2013 VA examination was inadequate and explained what needed to be included in a new opinion.  Unfortunately, a March 2014 VA examination obtained pursuant to the Remand is inadequate for the same reasons as the last examination.  The examiner did not take into consideration the Veteran's statements regarding the onset or course of his symptoms or his stressors.  
As the Board's November 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, all outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a new VA examination with a qualified psychologist or psychiatrist for clarification and opinion consistent with this and the November 2013 Remands.  

The examiner should review the claims folder, as well as any records contained in the virtual files, and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner is advised that the Veteran has been found to have served in an area where he feared hostile military or terrorist activity, which is a stressor sufficient to establish service connection for PTSD.  The examiner must specifically opine whether the Veteran has PTSD as a result of his fear of hostile military activity experienced during his service in Kuwait.  A specific event need not be verified in order for service connection to be granted for PTSD and there need not be evidence of service in combat.   

Regarding major depression or any other currently found acquired psychiatric disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such a disability had onset in service or is otherwise related to a disease or injury in service.  The examiner is requested to consider the Veteran's assertions regarding his service-stressors being the underlying cause of the family and work conflicts he discussed during treatment.    

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



